SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K/A REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForApril 10, 2014 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): CIA. DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO - SABESP Rui de Britto Álvares Affonso Chief Financial Officer and Investor Relations Officer Mario Azevedo de Arruda Sampaio Head of Capital Markets and Investor Relations SABESP announces 2013 results São Paulo, March 28, 2014 - Companhia de Saneamento Básico do Estado de São Paulo - SABESP (BM&FBovespa: SBSP3; NYSE: SBS), one of the largest water and sewage services providers in the world based on the number of costumers, announces today its results for the the fiscal year . The Company’s operating and financial information, except when indicated otherwise is presented in Brazilian Reais, in accordance with the Brazilian Corporate Law. All comparisons in this release, unless otherwise stated, refer to the same period of 2012. 1. Financial highlights R$ million 4Q12 4Q13 Chg. (R$) % Chg. (R$) % (+) Gross operating revenue 2,425.8 2,520.5 94.7 3.9 8,926.7 9,540.0 613.3 6.9 (+) Construction revenue 723.5 740.9 17.4 2.4 2,464.5 2,444.8 (19.7) (0.8) (-) COFINS and PASEP taxes 175.4 159.5 (15.9) (9.1) 653.6 669.2 15.6 2.4 () Net operating revenue 2,973.9 3,101.9 128.0 4.3 10,737.6 11,315.6 578.0 5.4 (-) Costs and expenses 1,439.0 1,516.0 77.0 5.4 5,450.2 5,788.0 337.8 6.2 (-) Cunstruction costs 710.4 725.8 15.4 2.2 2,414.4 2,394.5 (19.9) (0.8) (+) Equity result (2.9) 0.9 3.8 (131.0) (6.5) 2.4 8.9 136.9 (+) Other operating revenue/expenses 9.5 (18.7) (28.2) (296.8) (23.2) 3.3 26.5 114.2 () Earnings before financial result, income tax and social contribution 831.1 842.3 11.2 1.3 2,843.3 3,138.8 295.5 10.4 (+) Net financial 100.0 (183.4) (283.4) (283.4) (295.7) (483.2) (187.5) 63.4 () Earnings before income tax and social contribution 931.1 658.9 (272.2) (29.2) 2,547.6 2,655.6 108.0 4.2 (+) Income tax and social contribution (165.7) (68.2) 97.5 (58.8) (635.7) (732.0) (96.3) 15.1 Net Income 765.4 590.7 (174.7) (22.8) 1,911.9 1,923.6 11.7 0.6 Earnings per share (R$) 1
